Citation Nr: 0305729	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  95-25 102	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis of the right knee from 
April 14, 1995 to January 7, 2000.  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee from January 8, 
2000.  

3.  Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee from January 8, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The historical information of record indicates that the 
appellant had active military service from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Hartford, Connecticut.  The appellant currently 
resides within the jurisdiction of the St. Petersburg RO.  

By the October 1995 rating decision, the RO granted service 
connection for degenerative arthritis of the right knee and 
assigned a 10 percent disability evaluation, effective from 
April 14, 1995.  The appellant submitted a Notice of 
Disagreement (NOD) with the 10 percent rating and the current 
appeal ensued.  By a March 1996 rating action, the RO 
increased the disability evaluation for the appellant's right 
knee disability from 10 percent to 20 percent, effective from 
April 14, 1995.  Following a May 1999 remand by the Board, 
the RO reduced the disability evaluation for the degenerative 
arthritis of the right knee from 20 percent to 10 percent, 
effective from January 8, 2000, and assigned a separate 10 
percent disability evaluation for instability of the right 
knee, effective from January 8, 2000.  This was done in 
August 2000.

Given that the appellant's appeal originated from the initial 
rating assigned following the grant of service connection, 
and because of the requirement to consider "staged" ratings 
consistent with the holding by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has characterized the issues 
as set forth above.  

The Board again remanded the right knee claim in June 2001.  


FINDINGS OF FACT

1.  For the period from April 14, 1995 to January 7, 2000, 
the appellant's service-connected degenerative arthritis of 
the right knee was manifested by pain and limitation of 
motion, and functional loss associated with the pain that 
equated to no more than limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees.  

2.  For the period from April 14, 1995 to January 7, 2000, 
the appellant experienced slight right knee instability.  

3.  From January 8, 2000, the appellant's service-connected 
degenerative arthritis of the right knee causes pain and 
limitation of motion, and functional loss associated with the 
pain that equates to limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  

4.  From January 8, 2000, the appellant experiences no more 
than slight right knee instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative arthritis of the right knee, from April 14, 
1995 to January 7, 2000, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).  

2.  During the period from April 14, 1995 to January 7, 2000, 
a 10 percent rating is warranted for right knee instability, 
separate from the 20 percent rating based on loss of motion.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

3.  A 20 percent rating for degenerative arthritis of the 
right knee is warranted from January 8, 2000.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).   

4.  The criteria for an evaluation in excess of 10 percent 
for instability of the right knee, from January 8, 2000, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A private medical statement from A.L.C., M.D., dated on April 
14, 1995, shows that at that time, Dr. C. indicated that he 
had recently examined the appellant.  Dr. C. stated that the 
appellant had injured his left ankle while he was in the 
military, and that following his injury, he developed chronic 
pain and stiffness in his left ankle which caused him to 
limp.  According to Dr. C., the appellant developed right 
knee pain approximately 10 years ago.  Upon physical 
examination, Dr. C. noted that the appellant's right knee was 
one inch larger than his left knee and was painful to 
articulate more than 90 degrees weight bearing.  Non-weight 
bearing flexion was to 70 degrees versus 35 degrees of the 
left knee.  There were many obvious signs of advanced 
arthritis of the right knee, including enlargement of one 
inch, multiple osteophytes, slight fixation of the patella 
versus the left patella, and peripheral new bone about the 
medial femoral and tibial condyle.  X-rays of the right knee, 
dated in March 1995, were interpreted as showing osteophytes 
of the borders of the medial joint interval, with medial 
joint narrowing indicating advanced wear of the articular 
surfaces of the medial joint compartment.  According to Dr. 
C., there was obviously advanced generalized osteoarthritis.  
Dr. C. concluded that the appellant's left ankle disability 
had led to the overuse of the right lower extremity, with 
subsequent development of advanced right knee breakdown.  

A private medical statement from Dr. C., dated in May 1995, 
shows that at that time, Dr. C. indicated that in his 
opinion, the loss of use of the appellant's right knee, if 
rated individually, was 25 percent partial, permanent.  

In October 1995, the appellant underwent a VA examination.  
At that time, he complained of chronic pain in his right 
knee.  Upon physical examination, the right knee was cool, 
but with a small effusion evident.  Flexion was possible to 
only 110 degrees at which point there was significant pain 
along the medial joint line, and there was marked medial 
joint line tenderness with palpation.  The knee did have a 
mild varus deformity.  There was also some mild tenderness in 
the region of the right anserine bursa inferior to the joint 
line.  There was palpable hypertrophy of the tibial and 
femoral plateau along the medial joint line.  The examining 
physician concluded that the appellant had degenerative 
arthritis of the right knee which was fairly progressive.  

A private medical statement from Dr. C., dated in December 
1995, shows that at that time, Dr. C. indicated that he had 
re-examined the appellant and found that his right knee was 
bowed and arthritic, with enlargement of the knee, increased 
girth of the right leg by one inch, and inability to flex it 
completely.  The full angle of flexion was only 80 degrees.  
The appellant could not squat and in attempting to squat, at 
80 degrees, the large rim of bone over the medial meniscus 
got caught and locked the knee temporarily until he wiggled 
it back in place.  According to Dr. C., the amount of 
arthritic destruction of the right knee, with bowing 
deformity, would entitle the appellant to a loss of use of 25 
percent of the right leg simply as a result of the permanent 
irreversible and ongoing degeneration change which had and 
would continue to occur.  

A VA outpatient treatment record, dated in March 1996, shows 
that at that time, it was noted that the appellant had 
returned for a follow-up examination for chronic right knee 
pain.  Upon physical examination of the right knee, there was 
diffuse swelling with moderate effusion.  There was retro-
patellar and medial joint line tenderness.  Active range of 
motion was from zero to 125 degrees.  There was also marked 
genu varum.  

A VA outpatient treatment record, dated in June 1996, shows 
that at that time, the appellant was treated for complaints 
of right knee pain.  The physical examination revealed that 
range of motion of the right knee was from zero to 90 
degrees, with moderate to severe pain.  X-rays of the right 
knee were noted to show severe medial compartment 
degenerative joint disease, with osteophytes.  The assessment 
was severe degenerative joint disease of the right knee.  

A private medical statement from Dr. C., dated in June 1996, 
shows that at that time, Dr. C. stated that he had been 
treating the appellant for right knee arthritic disease.  Dr. 
C. indicated that the appellant had been using a cane to walk 
and had been doing so for the past 20 years.  According to 
Dr. C., the appellant's right knee was severely disabled even 
though it might not have met the criteria of recurrent 
subluxation or severe lateral instability.  Dr. C. noted that 
the knee could have extensive erosive articular cartilaginous 
changes, be extremely painful, and still would not have 
subluxation or lateral instability.  Dr. C. reported that 
upon current examination of the appellant's right knee, there 
was evidence of swelling.  According to Dr. C., the whole 
right leg was swollen due to increased volume secondary to 
poor venous flow (varices).  The appellant could not bend to 
90 degrees and could not extend the knee completely.  
Extension was to 175 degrees or less and passive flexion on 
the right side was to 90 degrees.  There were painful 
osteophytes.  There was mild lateral instability and a bowed 
or varus leg at the knee joint, with painful osteophytes in 
the medial joint margin.  

In the June 1996 statement from Dr. C., Dr. C. stated that 
because the appellant's right knee was so obviously and 
seriously impaired, he had ordered a magnetic resonance 
imaging (MRI) of the knee which largely justified his opinion 
as to the severity of the impairment.  Dr. C. indicated that 
the MRI was interpreted as showing the following:  (1) 
moderate joint effusion and baker's cyst, grade II-III, (2) 
tear of medial meniscus and anterior horn of lateral 
meniscus, (3) anterior cruciate tear, and (4) aneurismal 
dilatation of the popliteal artery which contained thrombus.  
It was Dr. C.'s opinion that based upon the above evidence, 
the appellant's right knee disability equated to a 40 to 50 
percent loss of use of the right leg.  

A VA examination was conducted on January 8, 2000.  At that 
time, the appellant stated that pain in his right knee was 
always present and was aggravated by walking.  The appellant 
indicated that he also had instability, swelling, and locking 
of his right knee.  He noted that in the past, he had used a 
brace without help.  According to the appellant, he had never 
had an injection.  Upon physical examination of the right 
knee, range of motion was from 10 to 110 degrees.  The 
examining physician noted that the normal range of motion was 
from zero to 130 degrees.  The examiner stated that the 
appellant had difficulty assessing anterior instability.  
According to the examiner, secondary to guarding, he could 
not do a pivot shift or a good Lachman's test, but on 
anterior drawer, the appellant did have a 2+ anterior drawer 
sign and no posterior drawer sign.  The appellant had no 
varus or valgus instability at zero degrees.  He had 1+ varus 
or valgus instability at 30 degrees, and he had no effusion.  
The appellant had diffuse pain with Seinmann's test, not 
localized to any one area.  X-rays of the appellant's right 
knee were interpreted as showing moderate tricompartmental 
arthrosis.  In summary, the examiner stated that there was no 
evidence of recurrent subluxation or lateral instability of 
the appellant's right knee.  The examiner indicated that the 
appellant had medial and lateral meniscal tears, as confirmed 
by the 1996 MRI.  According to the examiner, those could 
definitely lead to locking, pain, and effusion in the joint.  
The examiner reported that the appellant stated that he was 
at his worst pain-wise for the current examination.  The 
examiner further noted that the appellant's range of motion 
was decreased and that he had 10 degrees loss of extension 
and he lost 20 degrees of full flexion, as described above.  
In regard to his opinion as to the extent to which the 
appellant experienced functional impairment such as weakness, 
the examiner stated that the appellant did, secondary to his 
pain, experience weakness, excess fatigability, 
incoordination, and pain related to his daily flare-ups.  
According to the examiner, it was his opinion that the 
appellant was at his worst in range of motion at the current 
examination.  

A private medical statement from Dr. C., dated in January 
2001, shows that at that time, Dr. C. indicated that it was 
his opinion that the appellant's right knee disability 
rendered him completely and permanently impaired.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

As previously stated, in cases such as the appellant's, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Since the appellant's 
appeal is from an original award, consideration must now be 
given to whether a higher rating is warranted for any period 
of time from the effective date of the award--a practice 
known as "staged" ratings.  See Fenderson, supra.   

In the instant case, the appellant's service-connected right 
knee disability has been rated under Diagnostic Codes 5003, 
5257, 5260, and 5261.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(2002).  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
of the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by a finding such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability will be rated 
as follows:  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating will be 
assigned; with X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
evaluation will be assigned.

Other impairment of the knee is rated under Diagnostic Code 
5257, which provides that recurrent subluxation or lateral 
instability warrants a 10 percent rating when there is slight 
impairment.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).

In regard to limitation of motion, Diagnostic Code 5260 
provides that limitation of flexion of the knee to 60 degrees 
warrants a zero percent evaluation.  Limitation of flexion of 
the knee to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees, and a 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2002).

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2002).  

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (§ 4.40) in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups."  Id.  

In the instant case, the appellant maintains that his ratings 
have not been high enough in light of the disability that his 
right knee causes.  He indicates that he has chronic pain and 
swelling in his right knee.  In this regard, lay statements 
are considered to be competent evidence when describing 
symptoms of a disease or disability or an event.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

Arthritis from April 14, 1995 to January 
7, 2000

As previously stated, the RO assigned a 20 percent disability 
rating under Diagnostic Code 5003 for the appellant's 
service-connected degenerative arthritis of the right knee, 
from April 14, 1995 to January 7, 2000.  After review of the 
evidence of record, the Board concludes that entitlement to 
an evaluation in excess of 20 percent for degenerative 
arthritis of the right knee from April 14, 1995 to January 7, 
2000, is not warranted.  In this regard, the Board notes that 
the 20 percent evaluation assigned from April 14, 1995, to 
January 7, 2000, was based upon the x-ray findings of 
arthritis and the presence of painful motion of the right 
knee.  See 38 C.F.R. § 4.59.  The Board notes that the 
evidence of record does not document the presence of 
compensable limitation of either flexion or extension for 
consideration of ratings pursuant to Diagnostic Codes 5260 
and 5261, for the period from April 14, 1995 to January 7, 
2000.  The Board observes that in the private medical 
statement from Dr. C., dated on April 14, 1995, Dr. C. stated 
that in regard to the appellant's right knee, it was painful 
to articulate more than 90 degrees weight bearing.  Non-
weight bearing flexion was to 70 degrees.  In addition, in 
the appellant's October 1995 VA examination, flexion of the 
right knee was to 110 degrees.  The Board further notes that 
in the private medical statement from Dr. C., dated in 
December 1995, flexion of the appellant's right knee was to 
80 degrees.  Moreover, a March 1996 VA outpatient treatment 
record shows that at that time, active range of motion of the 
right knee was from zero to 125 degrees, and a June 1996 VA 
outpatient treatment record reflects that at that time, range 
of motion of the right knee was from zero to 90 degrees.  
Furthermore, in a June 1996 private medical statement from 
Dr. C., Dr. C. indicated that passive flexion on the right 
side was to 90 degrees and the appellant could not extend the 
knee completely.  

In light of the above, the Board concludes that from April 
14, 1995 to January 7, 2000, the appellant's right knee did 
not experience sufficiently reduced flexion or extension 
(flexion limited to 45 degrees or extension limited to 10 
degrees) to warrant a compensable evaluation under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  However, in 
regard to whether functional loss, such as loss due to pain, 
amounts to disability that equates to greater limitation of 
motion, the Board recognizes that the appellant experienced 
pain on motion during the period of time from April 14, 1995 
to January 7, 2000.  The Board notes that in the April 14, 
1995 private medical statement from Dr. C., Dr. C. indicated 
that the appellant's right knee was one inch larger than his 
left knee and was painful to articulate more than 90 degrees 
weight bearing.  In addition, in the appellant's October 1995 
VA examination, flexion was possible to only 110 degrees, at 
which point there was significant pain along the medial joint 
line, and there was marked medial joint line tenderness with 
palpation.  The Board further notes that in the December 1995 
private medical statement from Dr. C., Dr. C. indicated that 
the appellant's right knee was bowed and that he could not 
squat.  He further stated that the appellant's right knee 
disability would entitle the appellant to a loss of use of 25 
percent of his right leg.  Moreover, a VA outpatient 
treatment record, dated in March 1996, shows that at that 
time, the appellant had right retro-patellar and medial joint 
line tenderness, and a June 1996 VA outpatient treatment 
record reflects that at that time, the appellant had moderate 
to severe pain with range of motion of the right knee.  
Furthermore, in the private medical statement from Dr. C., 
dated in June 1996, Dr. C. indicated that the appellant had 
painful osteophytes in the medial joint margin.  

In light of the above, the Board finds that the degree of 
limitation of motion the appellant experienced in his right 
knee due to his degenerative arthritis, from April 14, 1995 
to January 7, 2000, warranted the assignment of the 20 
percent rating under Diagnostic Codes 5003, 5260, and 5261.  
However, although higher evaluations may be assigned on 
account of functional loss that equates to disability 
contemplated by greater limitation of motion, DeLuca, supra, 
the salient point to be made in this regard is that even 
though the appellant had pain, consideration of §§ 4.40, 4.45 
does not lead the Board to conclude that the functional loss 
the appellant experienced equated to more than the level of 
disability contemplated by the 20 percent evaluation.  Even 
if the Board conceded that the appellant's flare-ups resulted 
in disability that equated with additional limitation of 
motion of several degrees, he would have to have what 
amounted to an additional 50 percent loss of motion or 
greater to warrant a higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 or 5261.  Under Diagnostic 
Code 5260, flexion would have to be limited to at least 15 
degrees for the appellant to be entitled to a 30 percent 
rating for the loss of motion.  Similarly, under Diagnostic 
Code 5261, extension would have to be reduced to 20 degrees 
for the appellant to be entitled to a higher evaluation.  
Therefore, even taking into account the appellant's losses 
due to pain, the Board concludes that his adverse 
symptomatology more closely resembles the criteria for a 20 
percent rating than it does a 30 percent rating under 
Diagnostic Code 5260 or 5261, for the period from April 14, 
1995 to January 7, 2000.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 
4.71a.  Accordingly, the appellant is not entitled to a 
higher evaluation under either Diagnostic Code 5260 or 5261 
from April 14, 1995 to January 7, 2000, even when taking into 
account his functional loss due to such 


problems as weakness, excess fatigability, incoordination, or 
pain due to repeated use.  DeLuca, supra.  Consequently, an 
evaluation in excess of 20 percent is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Board also notes that, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided, but it is nevertheless possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The critical element is 
that none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where service-
connected knee disability includes both limitation of motion 
and instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  

In light of the above, the Board will consider whether the 
appellant is entitled to a separate compensable rating for 
subluxation or instability under Diagnostic Code 5257, for 
the period from April 14, 1995 to January 7, 2000.  In this 
regard, the Board notes that in the private medical statement 
from Dr. C., dated in June 1996, Dr. C. stated that upon 
current physical examination of the appellant's right knee, 
there was mild lateral instability and a bowed or varus leg 
at the knee joint.  In addition, the Board further notes that 
while the remaining evidence of record for this period of 
time is silent regarding the question of whether the 
appellant had right knee instability, the evidence 
nevertheless does not show that he did not have instability.  
It is also clear that he later was also found to have 
instability as will be discussed below.  Thus, in light of 
the above, and with resolution of reasonable 


doubt in the veteran's favor, the Board finds that a 10 
percent rating under Diagnostic Code 5257 is warranted for 
right knee instability, separate from the 20 percent rating 
based on loss of motion, for the period from April 14, 1995 
to January 7, 2000.  However, the Board also concludes that 
the evidence of record, specifically the June 1996 finding of 
mild lateral instability, does not suggest greater disability 
than contemplated by the 10 percent evaluation for "slight" 
instability.  Accordingly, a higher evaluation for right knee 
instability is not warranted under Diagnostic Code 5257 for 
the period from April 14, 1995 to January 7, 2000.  

Arthritis from January 8, 2000.

In reviewing the evidence in a light most favorable to the 
appellant, the Board finds that an increased rating to 20 
percent under Diagnostic Code 5003, since January 8, 2000, is 
warranted.  In this regard, the Board recognizes that since 
January 8, 2000, the evidence of record does not document the 
presence of compensable limitation of either flexion or 
extension for consideration of ratings pursuant to Diagnostic 
Codes 5260 and 5261.  The Board observes that in the 
appellant's January 8, 2000 VA examination, range of motion 
of the right knee was from 10 to 110 degrees.  However, in 
regard to whether functional loss, such as loss due to pain, 
amounts to disability that equates to greater limitation of 
motion, the Board notes that at the time of the appellant's 
January 8, 2000 VA examination, the appellant had diffuse 
pain with Seinmann's test, not localized to any one area.  
Moreover, in regard to his opinion as to the extent to which 
the appellant experienced functional impairment such as 
weakness, the examiner stated that the appellant did, 
secondary to his pain, experience weakness, excess 
fatigability, incoordination, and pain related to his daily 
flare-ups.  Therefore, the Board finds that based on the 
totality of the evidence of record, and giving the appellant 
the benefit of the doubt, from January 8, 2000, the record 
indicates that the appellant's overall disability picture for 
his degenerative arthritis of the right knee, including 
functional impairments such as weakness, excess fatigability, 
incoordination, and pain (but excluding instability, 
separately discussed below), results in disability which can 
best be equated to 


limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  That sort of limited motion 
corresponds to a 20 percent rating under Diagnostic Code 5260 
or 5261.  Because there is no medical evidence which 
demonstrates a greater loss in range of motion, and 
considering the totality of the clinical findings, the Board 
finds that the overall disability picture for the appellant's 
degenerative arthritis of the right knee more nearly 
approximates the disability picture contemplated by either 
Diagnostic Code 5260 or 5261 for a 20 percent rating.  
38 C.F.R. § 4.7 (2002).  

To warrant a 30 percent rating, flexion would have to be 
limited to at least 15 degrees under Diagnostic Code 5260, 
and under Diagnostic Code 5261, extension would have to be 
reduced to 20 degrees.  However, as noted above, such 
findings have not been documented by the medical evidence 
from January 8, 2000.  In short, the evidence does not 
demonstrate that the appellant's right knee experiences 
sufficiently limited flexion or reduced extension, or 
equivalent functional loss to warrant an evaluation higher 
than 20 percent under either Diagnostic Code 5260 or 5261.  
Accordingly, the Board finds that from January 8, 2000, a 20 
percent is warranted given the objective evidence supportive 
of right knee pain and findings showing limitation of motion.  

Instability from January 8, 2000.

The Board notes that as previously stated, from January 8, 
2000, the RO assigned a separate 10 percent rating under 
Diagnostic Code 5257 for instability of the right knee.  In 
this regard, the Board observes that the Court has indicated 
that Diagnostic Code 5257 "is not predicated on loss of 
range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with 
respect to pain, do not apply."  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

With regard to the application of Diagnostic Code 5257, the 
Board finds that no more than a 10 percent rating is 
warranted for the right knee.  The Board notes that in the 
appellant's January 8, 2000 VA examination, the examiner 
stated that the 


appellant had difficulty assessing anterior instability.  In 
addition, according to the examiner, secondary to guarding, 
he could not do a pivot shift or a good Lachman's test, but 
on anterior drawer, the appellant did have a 2+ anterior 
drawer sign and no posterior drawer sign.  Moreover, while 
the appellant had no varus or valgus instability at zero 
degrees, he did have 1+ varus or valgus instability at 30 
degrees.  

In light of the above, the Board concludes that from January 
8, 2000, the evidence of record does not describe the 
appellant's instability as being anything more than slight.  
Given the above-noted descriptions of the degree of 
instability at the time of the appellant's January 8, 2000 VA 
examination, the Board concludes that such findings do not 
suggest greater disability than already contemplated by the 
10 percent rating for "slight" instability.  Accordingly, 
an evaluation in excess of 10 percent for instability of the 
right knee from January 8, 2000, is not warranted under 
Diagnostic Code 5257.

In deciding the rating questions raised by the issues in this 
case, the Board does not find that extraschedular 
consideration is warranted.  In other words, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2002).  
The current evidence of record does not demonstrate that knee 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's knee has had an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO 


for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claims addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claims.  The evidence 
of record includes private medical statements from Dr. C., 
dated on April 14, 1995, and in May 1995, respectively, an 
October 1995 VA examination report, a private medical 
statement from Dr. C., dated in December 1995, VA outpatient 
treatment records, dated in March and June 1996, a private 
medical statement from Dr. C., dated in June 1996, a VA 
examination report, dated on January 8, 2000, and a private 
medical statement from Dr. C., dated in January 2001.  In 
addition, the appellant has been afforded the opportunity to 
present evidence and argument in support of the claims.  
Moreover, in the June 2001 Board decision, the appellant was 
informed of the enactment of the VCAA and its content.  He 
has been provided a statement of the case and supplemental 
statements of the case informing him of the medical evidence 
necessary to substantiate his claims for higher ratings.  
Thus, the Board finds that the discussions in the rating 
decision, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from 


the RO during the course of the appeal have informed him of 
the pertinent law and regulations, and information and 
evidence that would be needed to substantiate his claims.  
See 38 U.S.C.A. § 5103 (West 2002).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that, as stated above, pertinent 
medical records from all relevant sources identified by the 
appellant were obtained by the RO.  In addition, in May 1999 
and June 2001 decisions, the Board remanded this case.  
Moreover, as per the May 1999 remanded decision, on January 
8, 2000, the RO afforded the appellant a VA examination 
pertinent to his service-connected right knee disabilities.  
Consequently, the Board concludes that the facts relevant to 
this appeal have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or the implementing regulations.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative arthritis of the right knee from April 14, 
1995 to January 7, 2000, is denied.  

A separate 10 percent rating for right knee instability is 
granted for the period from April 14, 1995 to January 7, 
2000, subject to the laws and regulations governing the award 
of monetary benefits.  

A 20 percent rating for service-connected degenerative 
arthritis of the right knee from January 8, 2000, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee from January 8, 2000, is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

